Per Curiam:
It is decided that the findings should be modified as follows: jFirst. The item, J. J. Harris note, $60, was erroneously credited to the plaintiff. It presumably entered into the settlement for which the note was given on February 1, 1888. Second. The item, January 18, 1897, check borrowed, $100, was erroneously credited to the plaintiff. Third. The item, April 13,1897, check No. 2368, $200, was erroneously credited to the plaintiff. Fourth. The item, April 21, 1890, $600, was erroneously credited to the plaintiff, as the defendant testified without contradiction that he contributed the amount, which was equal to an amount contributed by the plaintiff. Fifth. The following items were erroneously debited against the defendant without corresponding credit: October 1. 1884, $10; October 1, 1884, $32.45; December 5,1884, $6.80, December 12,1884, $8.50; January 6, 1887, $56.10; February 15, 1887, $10.62; February 15,1887, $57.38; June 2,1888, $64.31; September 10, 1888, $59.50; September 21,1888, $15.63. Sixth. The defendant was improperly debited with firm check No. 1802, dated March 25, 1897, to Mrs. C. P. Randall for cash, $100. The firm owed Mrs. Randall two items, $80 and $20, for which the defendant gave her a check for $100, which she returned to him, whereupon he credited it on his personal account, but he testifies that Mrs. Randall was charged with $100 on the firm books. It was, therefore, a matter between the defendant and Mrs. Randall whereby he came into ownership of the check. The findings should be modified by making corrections in accordance with tins memorandum, and the judgment modified accordingly, and as so modified affirmed, without costs. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred. Order to be settled before Mr. Justiee Thomas. Findings and j udgment modified in accordance with opinion, and as so modified affirmed, without costs.